Citation Nr: 1243215	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-17 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, including due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran had active military service from May 1967 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for hypertension, including due to exposure to Agent Orange.  The claim is now under the jurisdiction of the RO in Louisville, Kentucky.

As part of his May 2009 substantive appeal (see VA Form 9), the Veteran requested to be afforded a hearing at the RO to be conducted by a Veterans Law Judge.  He later cancelled this requested hearing in October 2011.  

The Board, in August 2012, requested that a Veterans Health Administration (VHA) medical nexus opinion be obtained on the issue of causation of the Veteran's hypertension.  In September 2012, the VHA opinion was incorporated into the record and the Veteran was provided with a copy of the VHA opinion.  The case has been returned to the Board for further appellate review


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era; exposure to herbicides is presumed.

2.  Hypertension did not have its onset during service or within any applicable presumptive period, is not presumed to be due to exposure to herbicides, and is not shown by competent medical, or competent and credible lay evidence to be related to any in-service injury or disease, including exposure to herbicides. 



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated, including as a result of exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), (e) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Duty to Notify

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the 

timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In an August 2008 letter, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, VA examination reports (including a VHA opinion letter), and the Veteran's statements.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. 

The examination reports in the file reflect that the examiners reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions with rationale, consistent with the remainder of the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that they are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Consequently, the Board finds that VA's duty to assist has also been met in this case. 


Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Certain chronic disabilities, such as hypertension, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) (2012).

With regard to disabilities a veteran attributes to exposure to Agent Orange, the law provides that for veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975, service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed.  The specified diseases are:  AL amyloidosis, chloracne, type 2 diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancers of the lung, bronchus, trachea, or larynx), soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias (hairy cell leukemia).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e), including Note 2 (2012); 75 Fed. Reg. 53202 -- 53216 (August 31, 2010).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Notwithstanding the foregoing discussion regarding presumptive service connection, which arose out of the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102- 4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which develops years later.  Actual causation carries a very difficult burden of proof.  See Combee, 34 F.3d at 1042.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2012).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's hypertension was not manifest in service or within one year of his discharge from service.  His service treatment records include numerous medical records which demonstrate that the Veteran's blood pressure was checked.  Of these, some show the presence, for VA purposes, of hypertension.  As noted in Note (1) of Diagnostic Code 7101 (see 38 C.F.R. § 4.104), hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160mm. or greater with a diastolic blood pressure of less than 90mm.  It is not in dispute that the Veteran, during his active military service, was diagnosed on several occasions with blood pressure findings that were either elevated, or were of a severity to meet the VA definition for hypertension.  The Board does observe that in the course of his retirement examination in May 1988, the Veteran's blood pressure was 120/76.  At that time, he did report, however, having a history of high or low blood pressure.  He was discharged in 1988 and hypertension was initially diagnosed many years after.  Hence, service connection may not be granted for this disability on a presumptive basis as a chronic condition pursuant to 38 C.F.R. § 3.309(a).

As part of the Veteran's initial post service claim seeking service connection benefits, he is not shown to have sought service connection for hypertension.  See VA Form 21-526e, received by VA in August 1988.  

VA examination reports on file, dated in September 1988 and March 1995, make no mention of hypertension; either by means of history provided by the Veteran, or clinical findings.  In fact, blood pressure readings taken in September 1988 were as follows, and show one elevated reading:  132/92, 125/85, and 128/88.  The March 1995 examination report includes no blood pressure findings.  

Other post service VA medical records on file includes an April 2003 attending provider note, which shows a blood pressure reading of 138/93.  Hypertension was not diagnosed.  

As part of his January 2008 claim seeking service connection for hypertension, the Veteran gave a history of serving in Vietnam and of, during that time, being exposed to Agent Orange.  In-service exposure to herbicides is presumed.  He essentially alleges that his current problems with hypertension are due to his being exposed to Agent orange in Vietnam.

The report of an Independent Medical Evaluation, submitted in November 2008 from Dr. B., a neuroradiologist, shows that the physician indicated that he had reviewed the Veteran's medical records for the purpose of supplying a medical opinion.  He observed that the Veteran had informed him, via email, that his blood pressure had been as high as 200/160, and that with medication use he stayed at 130/100.  The dates of these readings were not provided.  The Veteran informed the physician that it was his belief that his exposure to Agent Orange caused him to have hypertension.  Dr. B. commented that he had reviewed the Veteran's service treatment records which included "multiple high systolic and diastolic pressures in service."    He specifically cited to five separate readings which demonstrated such a finding.  The Veteran was not examined by Dr. B.  Dr. B. added that, based on these findings, it was "apparent" that the Veteran had hypertension ("diastolic and systolic") while in service based on the "following [supplied] definition of Cecil (page 253)."  He did not, however, opine as to any etiological relationship between the Veteran's hypertension and his in-service exposure to Agent Orange.

The report of a March 2009 VA examination shows that three blood pressure readings were reported:  129/84, 140/86, and 130/93.  The report did not include a diagnosis relating to hypertension.  

The report of a November 2009 VA examination shows that a blood pressure reading of "1335/94" was provided.  This seems to be a typographical error, and was likely intended to read "135/94."  The report did not include a diagnosis relating to hypertension.  

A March 2010 VA progress note shows that two blood pressure readings measured 143/106 and 139/108.  Hypertension was diagnosed.  A May 2010 VA optometry note shows a past medical history of hypertension, for two to three years was provided.  A blood pressure reading of 156/106 was reportedly taken in April 2010.  A June 2010 VA rheumatology clinic physician note includes a blood pressure reading of 134/86.  A September 2010 VA primary care note includes a diagnosis of hypertension.  Medications were noted to have been refilled.  

The report of a December 2010 VA examination shows that the Veteran gave a history of taking medications while on active duty for hypertension, but the disorder later resolved and he discontinued medication use.  He added he did not start taking medications for hypertension until 2004.  He added he had intermittent elevated blood pressure readings from 1982 to 2004, but he did not have sustained elevated findings.  Blood pressure readings of 126/88, 128/87, and 124/83 were taken in the course of the examination.  The examiner specifically documented numerous in-service blood pressure readings, dated from February 1967 to April 1988.  She also acknowledged that she had read the supplied letter from Dr. B.  The examiner commented that the Veteran, in 2001, was first seen at a VA medical facility for treatment of recently-diagnosed hypertension.

The examiner opined that the Veteran's hypertension was "not caused by or a result of military service."  The examiner cited to several medical treatise sources for support for her proffered opinion.  She added that it was well documented within the Veteran's service treatment records that the Veteran did not suffer from "sustained" elevations, and in fact demonstrated reasonable cause for his intermittent elevations due to pain and anxiety situations.  The examiner added that the Veteran did not have sustained in-service elevations to claim "pre-hypertension" in the military.  The examiner, like Dr. B., as part of his November 2008 opinion, did not comment on the medical question concerning the existence of an etiological relationship between the Veteran's hypertension and his in-service exposure to Agent Orange.  

The Veteran served in the Republic of Vietnam during the Vietnam era.  As above noted, exposure to herbicides is presumed.  As outlined above, 38 C.F.R. § 3.309(e) lists certain diseases for which service connection may be presumed as due to the exposure to herbicide agents.  However, hypertension is not included in the list.  Consequently, service connection for hypertension may also not be granted on a presumptive basis due to exposure to Agent Orange.  See 38 C.F.R. § 3.309(e).

As noted, the Board sought a VHA medical expert opinion in August 2012.  Specifically, the letter noted that

      VA here requires a VA medical nexus opinion on the determinative issue of causation, specifically insofar as the likelihood (very likely, as likely as not, or unlikely) the Veteran's hypertension is related or attributable to his military service, and in particular to his presumed exposure to Agent Orange based on his verified service in Vietnam during the Vietnam Era.

      The VA physician designated to provide this opinion must discuss the underlying rationale for the opinion, whether favorable or unfavorable, if necessary citing to both medical treatise evidence as well as specific evidence (to include the November 2008 private Independent Medical Evaluation submitted by Dr. B., as well as the VA examination report dated in December 2010), in the file.  

The supplied VHA medical opinion report, dated in August 2012, shows that the reviewing physician opined that the Veteran's hypertension was less likely than not related to or attributable to his military service, and was also less likely than not related to exposure to Agent Orange.  The physician noted the Veteran's years of active duty, and added that the definition of hypertension he was using consisted of a systolic blood pressure of 140 mm. or greater, or a diastolic of 90 mm. or greater.  He, after mentioning that he had reviewed the Veteran's claims folder, noted that the claims folder showed 46 blood pressure readings taken from February 1969 to May 1988.  12 of these readings (25 percent) were noted to be in the hypertensive range, and 75 percent of the blood pressure readings were below hypertensive criteria.  Therefore, added the reviewing physician, the Veteran's blood pressure was predominately below the criteria for hypertension.  The physician also commented that the Veteran was not started on antihypertensive medication during service.  The physician additionally commented that a diagnosis of hypertension is made when a patient's blood pressure is "persistently, and predominantly elevated over a period of time, requiring treatment.  This was not the case in this [V]eteran."  The opining physician added that recognized factors for hypertension included age, race, family history, obesity, sedentary lifestyle, smoking, excess salt intake, stress, and alcohol ingestion.  He specifically commented that Agent Orange is currently not a risk factor for hypertension.  

The Board observes that, while the Veteran is noted to have had elevated blood pressure readings in service, and was prescribed antihypertensive medication, competent clinical opinion of record establishes that the percentage of elevated blood pressure readings in service, as compared with the percentage of blood pressure readings in service below the hypertension criteria, was not sufficient to clinically substantiate a diagnosis of hypertension, as such is clinically defined as when a patient's blood pressure is "persistently, and predominantly elevated over a period of time, requiring treatment."  The evidence of record shows the Veteran has been treated post service for hypertension since 2001, more than a decade after the Veteran's 1988 separation from active duty.  The Board finds that a diagnosis of hypertension is of such medical complexity that it is not subject to lay diagnosis.  The record does not indicate that the Veteran has had medical training so as to render him competent to provide a diagnosis of hypertension in service, or subsequent to service prior to 2001.  While he is competent to report complaints and symptoms subsequent to service consistent with hypertension, he is not competent to establish the post service continuity of complaints or symptoms as pertaining to a diagnosis of hypertension.  As such, hypertension has not been demonstrated in service, within one year of separation from service so as to be subject to presumptive service connection as a chronic disease, and there has been no demonstration by competent medical, or competent and credible lay, evidence of record of continuity of symptomatology since service.  Further, hypertension is not on the list of recognized diseases associated with exposure to Agent Orange (see 38 C.F.R. §§ 3.307, 3.309), and the record does not contain competent medical, or competent and credible lay, evidence of record establishing such an association.  Rather, the August 2012 VHA medical expert specifically noted that Agent Orange was not a risk factor for hypertension.  

With respect to the Veteran's contentions that his hypertension is due to exposure to herbicides, the Board observes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A determination of whether hypertension is associated with exposure to Agent Orange is of such medical complexity that it is not subject to lay opinion.  In this regard, the record does not establish that the Veteran has received any medical training which would render him competent to render an opinion in this regard.  Hence, the Veteran's statements offered in support of the claim do not constitute competent medical evidence and are also lacking in probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In view of the foregoing, the Board finds that the preponderance of the evidence of record is against service connection on a presumptive basis, as either a chronic disease or as a disease associated with exposure to Agent Orange, or as otherwise having been incurred in or aggravated by service on a direct-incurrence basis pursuant to 38 C.F.R. § 3.303(a), 38 C.F.R. § 3.303(b) or 38 C.F.R. § 3.303(d).  The Veteran has not submitted any competent and probative medical evidence in support of his claim that his hypertension is due to his military service, including exposure to herbicides.  As noted above, the Veteran's service treatment records, while showing several readings in the hypertensive range, as noted as part of the August 2012 VHA expert medical opinion, many more were below the hypertensive criteria.  The August 2012 VHA letter also, of significant note, shows that the reviewing physician opined that Veteran's hypertension was less likely than not related to or attributable to his military service, and was also less likely than not related to exposure to Agent Orange.  The Veteran has not submitted a statement from a medical professional or other competent and probative evidence that supports his claim that the condition is due to his military service.

Consequently, the Board finds that service connection for hypertension is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the claim must be denied. 


ORDER

Service connection for hypertension, including as due to exposure to Agent Orange, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


